Citation Nr: 0019706	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-06 714	)	DATE
	)
	)        

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) benefits in the 
amount of $2,114.00.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1968.  The veteran died on June [redacted], 1985, and the 
appellant is the daughter of the veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), Committee on Waivers and Compromises 
(hereinafter "Committee"), which denied the appellant's 
request for waiver of collection of overpayment.


REMAND

The appellant's claim was denied on the basis that 
an application for waiver was not timely filed within 180 
days of notification of indebtedness.  The appellant asserts 
that she was never informed or her right to request a waiver.  
The record contains a notice that an overpayment had been 
created, dated in May 1997, indicating that further notice of 
the exact amount and information regarding repayment would be 
forthcoming.  The record, however, does not contain this 
second notice nor any notice of waiver rights.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should obtain a copy of the notice 
of the specific amount of the appellant's 
overpayment and notice of waiver rights, 
and such should be placed in the record.  

2. The issue on appeal should then be 
readjudicated.  If the claim remains 
denied, the appellant should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions not previously provided, and 
reflects detailed reasons and bases for 
the decision.  The appellant should then 
be afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


